Exhibit 10.3
 
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), is made effective as of
March 25, 2015, and is entered into by and among CALA ENERGY CORP., a Nevada
corporation as issuer (the "Company"), and the Buyer set forth on the signature
page affixed hereto (individually, a "Buyer" or collectively with other
subscribers in this offering pursuant to an agreement identical in form to this
Agreement, the "Buyers").
WITNESSETH:
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement and conducting a private placement offering (the "PPO") in reliance
upon an exemption from securities registration pursuant to Section 4(a)(2)
and/or Rule 506 of Regulation D ("Regulation D") and/or Regulation S
("Regulation S") as promulgated by the U.S. Securities and Exchange Commission
(the "SEC") under the Securities Act of 1933, as amended (the "Securities Act");
and
WHEREAS, the Buyer subscribes for and irrevocably agrees to purchase and the
Company hereby agrees to sell to Buyer, such number of units as set forth on the
signature page hereto (each, a "Unit"), each Unit comprising 625,000 of the
Company's common stock, $0.001 per share (the "Common Stock" or the "PPO
Shares"), for up to a maximum of 4 Units (comprising 2,500,000, or approximately
12.71% of the Company as at immediately after the offering) (the "Maximum PPO"),
at a price of U.S. $0.08 per PPO Share, or $50,000 per Unit (with partial Units
to be sold at the discretion of the Company); and
WHEREAS, the Company may offer the PPO Shares at any time through and including
April 15, 2015, which date may be extended for an additional 15 calendar days
(as such may be extended or terminated early by the Company, the "Offering
Period" and, the last day thereof being referred to herein as the "Termination
Date") at the sole discretion of the Company; and
WHEREAS, the PPO Shares will be sold by the officers and directors of the
Company, none of whom will be paid a commission on sales of PPO Shares to
Buyers; and
WHEREAS, the Company will issue the PPO Shares from time to time upon receipt in
escrow of funds from Buyer therefor (until the Maximum PPO of $200,000 is
subscribed for) representing subscriptions acceptable by the Company, with
closings to occur only after completion of the acquisition of Lingerie Fighting
Championships, Inc. a Nevada corporation ("LFC" and, said transaction being
referred to herein as the "LFC Acquisition"); and
WHEREAS, the Company will utilize a portion of the proceeds of the offering to
repay existing bridge notes in the aggregate principal amount of $36,000, as
well as certain other expenses of the Company; and
WHEREAS, all funds representing subscriptions in for the PPO Shares pursuant to
this Agreement (the "Subscription Amount") shall be held in an attorney escrow
pursuant to the terms of an escrow agreement substantially in the form of
Exhibit A to this Agreement among the Company, CKR LAW, LLC as Escrow Agent (the
"Escrow Agent") and each Buyer, which, by executing hereby agree to become party
thereto, (the "Escrow Agreement").

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
1.            PURCHASE AND SALE OF PPO SHARES.
(a)            Purchase of PPO Shares.  Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, each Buyer irrevocably agrees,
severally and not jointly, to purchase at Closing (as defined below), and the
Company agrees to sell and issue to each Buyer, severally and not jointly, at
each Closing, the PPO Shares in the amounts set forth on the Buyer Omnibus
Signature Page for such Buyer. Upon execution of this Agreement on the Buyer
Omnibus Signature Page and completion of the Investor Certification, the
Investor Profile, the Anti-Money Laundering Information Form and if applicable,
the Wire Transfer Authorization (each attached hereto) by a Buyer, the Buyer
shall wire transfer the Subscription Amount set forth on its Buyer Omnibus
Signature Page, in same-day funds into a non-interest bearing attorney escrow
account with Escrow Agent, in accordance with the instructions set forth
immediately below, which Subscription Amount shall be held in escrow pursuant to
the terms of the Escrow Agreement and disbursed in accordance therewith. All
funds representing the Subscription Amounts will be returned if not duly
accepted by the Company by or before the Termination Date.
Wire Instructions
Bank Name:
ABA Routing Number:
Account Number:
Swift Code:
Reference:                                                    LFC-
__________________[insert Buyer's name]
Escrow Agent Contact:
(b)            Initial Closing Date.  The initial closing of the purchase and
sale of the PPO Shares (the "Initial Closing") shall take place at 10:00 a.m.
New York time promptly following the satisfaction of the conditions to the
Closing set forth herein and in Sections 5 and 6 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)), but no later than the
Termination Date. There may be subsequent closings (each a "Closing"), provided
that no Closing occurs after the Termination Date on or before the LFC
Acquisition, and further subject to prior termination, until such time as
subscriptions for the Maximum PPO are accepted (the date of any such Initial
Closing or Closings is hereinafter referred to as a "Closing Date"). The Initial
Closing and all subsequent Closings shall occur on the respective Closing Date
at the offices of CKR Law LLP,  1330 Avenue of the Americas, 35th Floor, New
York, New York 10019 (or such other place as is mutually agreed to by the
Company and the Buyer(s)). The PPO Shares may be offered and sold through the
Termination Date.
(c)            Escrow Arrangements; Form of Payment.  Upon execution hereof by
the Buyer, the Buyer shall deposit the Subscription Amount into the non-interest
bearing attorney escrow account with CKR Law LLP, as escrow agent (the "Escrow
Agent"), pursuant to the terms of the Escrow Agreement. By executing the Omnibus
Signature Page, Buyer agrees and consents to become party to and bound by, the
Escrow Agreement.  In the event that the Escrow Agent (i) receives fund in
escrow representing Subscription Amounts and subscriptions acceptable by the
Company, at its sole discretion before the Termination Date and (ii) receives
escrow disbursement instructions from the Company before the Termination Date
(and presuming that the LFC Acquisition is completed), then the Escrow Agent
shall, without giving any further notice or obtaining any consent of any party,
including the Buyer, forward all funds, less disbursement costs, to the Company
or as directed by the Company.  For avoidance of doubt, once a Buyer has
executed this Agreement and deposited funds into the Escrow Account, Buyer will
not have an opportunity to cancel their subscription and the Escrow Agent will
be entitled to rely on notices of a Closing from the Company until the
Termination Date.  If any Buyer's subscription is rejected in whole or in part
for any reason, the Escrow Agent shall deliver only the Subscription Amount
representing the unaccepted portion of the subscription to the Buyer, with the
remaining amount delivered to the Company in respect of a Closing.
2

--------------------------------------------------------------------------------

2.            BUYER'S REPRESENTATIONS AND WARRANTIES.
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
(a)            Investment Purpose.  Each Buyer is acquiring the PPO Shares, for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act. The Buyer agrees not to
sell, hypothecate or otherwise transfer the Buyer's PPO Shares unless such
securities are registered under the federal and applicable state securities laws
or unless, in the opinion of counsel satisfactory to the Company, an exemption
from such law is available. Each Buyer understands and agrees that the Company,
in its sole discretion, reserves the right to accept or reject subscriptions for
PPO Shares in whole or in part.
(b)            Residence of Buyer.  Each Buyer resides in the jurisdiction set
forth on the Buyer Omnibus Signature Page affixed hereto.
(c)            Investor Status.  The Buyer meets the requirements of at least
one of the suitability standards for an "Accredited Investor" as that term is
defined in Rule 501(a)(3) of Regulation D or is not a "U.S. Person" as that term
is defined in Rule 902(k) of Regulation S, and as set forth on the Investor
Certification attached hereto.
(d)            Non-US Person.  If a Buyer is not a person in the United States
or a U.S. Person (as defined in Rule 902(k) of Regulation S) or is not
purchasing the PPO Shares on behalf of a person in the United States or a U.S.
Person:
(i)            neither the Buyer nor any disclosed principal is a U.S. Person
nor are they subscribing for the PPO Shares for the account of a U.S. Person or
for resale in the United States and the Buyer confirms that the PPO Shares have
not been offered to the Buyer in the United States and that this Agreement has
not been signed in the United States;
(ii)            the Buyer acknowledges that the PPO Shares have not been
registered under the Securities Act and may not be offered or sold in the United
States or to a U.S. Person unless the securities are registered under the
Securities Act and all applicable state securities laws or an exemption from
such registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the Securities Act;
3

--------------------------------------------------------------------------------

(iii)            the Buyer and if applicable, the disclosed principal for whom
the Buyer is acting, understands that the Company is the seller of the PPO
Shares and that, for purposes of Regulation S, a "distributor" is any
underwriter, dealer or other person who participates pursuant to a contractual
arrangement in the distribution of securities sold in reliance on Regulation S
and that an "affiliate" is any partner, officer, director or any person directly
or indirectly controlling, controlled by or under common control with any person
in question. Except as otherwise permitted by Regulation S, the Buyer and if
applicable, the disclosed principal for whom the Buyer is acting, agrees that it
will not, during a one-year (six months if the Company becomes a mandatory
reporting issuer and has been such for at least 90 days) distribution compliance
period, act as a distributor, either directly or through any affiliate, or sell,
transfer, hypothecate or otherwise convey the PPO Shares or underlying
securities other than to a non-U.S. Person;
(iv)            the Buyer and if applicable, the disclosed principal for whom
the Buyer is acting, acknowledges and understands that in the event the PPO
Shares are offered, sold or otherwise transferred by the Buyer or if applicable,
the disclosed principal for whom the Buyer is acting, to a non-U.S Person prior
to the expiration of a one-year (six months if the Company becomes a mandatory
reporting issuer and has been such for at least 90 days) distribution compliance
period, the purchaser or transferee must agree not to resell such securities
except in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act, or pursuant to an available exemption
from registration; and must further agree not to engage in hedging transactions
with regard to such securities unless in compliance with the Securities Act; and
(v)            neither the Buyer nor any disclosed principal will offer, sell or
otherwise dispose of the PPO Shares in the United States or to a U.S. Person
unless (A) the Company has consented to such offer, sale or disposition and such
offer, sale or disposition is made in accordance with an exemption from the
registration requirements under the Securities Act and the securities laws of
all applicable states of the United States or, (B) the SEC has declared
effective a registration statement in respect of such securities.
(e)            Investor Qualifications.  The Buyer (i) if a natural person,
represents that the Buyer has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the PPO Shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the PPO Shares, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.
4

--------------------------------------------------------------------------------

(f)            Solicitation.  The Buyer is unaware of, is in no way relying on,
and did not become aware of the offering of the PPO Shares through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, in connection with the offering and sale of the PPO Shares
and is not subscribing for the PPO Shares and did not become aware of the
offering of the PPO Shares through or as a result of any seminar or meeting to
which the Buyer was invited by, or any solicitation of a subscription by, a
person not previously known to the Buyer in connection with investments in
securities generally.
(g)            Brokerage Fees.  The Buyer has taken no action that would give
rise to any claim by any person for brokerage commissions, finders' fees or the
like relating to this Agreement or the transaction contemplated hereby.
(h)            Buyer's Advisors.  The Buyer and the Buyer's attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
the "Advisors"), as the case may be, has such knowledge and experience in
financial, tax, and business matters, and, in particular, investments in
securities, so as to enable it to utilize the information made available to it
in connection with the PPO Shares to evaluate the merits and risks of an
investment in the PPO Shares and the Company and to make an informed investment
decision with respect thereto.
(i)            Buyer Liquidity.  Each Buyer has adequate means of providing for
such Buyer's current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the PPO Shares for an indefinite period
of time.  Buyer understands that, even if the Company succeeds with its business
plan and remains current with its reporting obligations, no assurance can be
made that the market for the Common Stock will become or will remain liquid.
(j)            High Risk Investment; Review of Risk Factors.  The Buyer is aware
and understands that an investment in the PPO Shares, or any investment in the
Company or LFC, involves a high degree of risk and illiquidity, including the
risk of loss of all or substantially all of a Buyer's investment, and an
extended 144 restricted period.  The Buyer is aware that an investment in the
PPO Shares involves a number of very significant risks, including those risks
and other information set forth in the Company's SEC Filings (as hereinafter
defined) and has carefully reviewed and understands the risks of, and other
considerations relating to, the purchase of the PPO Shares.
5

--------------------------------------------------------------------------------

(k)            Reliance on Exemptions.  Each Buyer understands that the PPO
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
(l)            Information.  Each Buyer and its Advisors have been furnished
with all documents and materials relating to the business, finances and
operations of the Company and LFC (including, without limitation, a preliminary,
confidential draft of the Merger 8-K disclosing the acquisition of LFC and
related information), and information that Buyer requested and deemed material
to making an informed investment decision regarding its purchase of the PPO
Shares. Each Buyer and its Advisors have been afforded the opportunity to review
such documents and materials, as well as the Company's SEC Filings, as such term
is defined below (hard copies of which were made available to the Buyer upon
request to the Company or were otherwise accessible to the Buyer via the SEC's
EDGAR system), and the information contained therein. Each Buyer and its
Advisors have been afforded the opportunity to ask questions of the Company and
its management. Each Buyer understands that such discussions, as well as any
written information provided by the Company, were intended to describe the
aspects of the Company's business and prospects which the Company believes to be
material, but were not necessarily a thorough or exhaustive description, and
except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors both beyond and within the
Company's control. Additionally, the Subscriber understands and represents that
he is purchasing the PPO Shares notwithstanding the fact that the Company may
disclose in the future certain material information the Subscriber has not
received, including its financial results for its current fiscal quarter. Each
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the PPO Shares.
(m)            No Other Representations or Information.  In evaluating the
suitability of an investment in the PPO Shares, the Buyer has not relied upon
any representation or information (oral or written) other than as stated in this
Agreement. No oral or written representations have been made, or oral or written
information furnished, to the Buyer or its Advisors, if any, in connection with
the offering of the PPO Shares.
(n)            No Governmental Review.  Each Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the PPO Shares, or
the fairness or suitability of the investment in the PPO Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the PPO
Shares.
6

--------------------------------------------------------------------------------

(o)            Transfer or Resale.  (A) Each Buyer understands that: (i) the PPO
Shares, have not been and are not being registered under the Securities Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) such Buyer
shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; (ii) any sale of such securities made in
reliance on Rule 144 under the Securities Act (or a successor rule
thereto) ("Rule 144") may be made only in accordance with the terms of Rule 144
as the same applies to former shell companies such as the Company, and further,
if Rule 144 is not applicable or unavailable (for example, if the Company does
not timely file its reports), any resale of such securities under circumstances
in which the seller (or the person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) except as otherwise set forth in
this Agreement, neither the Company nor any other person is under any obligation
to register such securities under the Securities Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder. The
Company reserves the right to place stop transfer instructions against the
shares and certificates for the PPO Shares to the extent specifically set forth
under this Agreement.  There can be no assurance that there will be any market
or resale for the PPO Shares, nor can there be any assurance that the PPO Shares
will be freely transferable at any time in the foreseeable future.
(p)            Each Buyer understands that prior to the LFC Acquisition the
Company is a former "shell company" as defined in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act").  Pursuant to
Rule 144(i), securities issued by a current or former shell company (that is,
the PPO Shares that otherwise meet the holding period and other requirements of
Rule 144 nevertheless cannot be sold in reliance on Rule 144 until one year
after the Company (a) is no longer a shell company; and (b) has filed current
"Form 10 information" (as defined in Rule 144(i)) with the SEC reflecting that
it is no longer a shell company, and provided that at the time of a proposed
sale pursuant to Rule 144, the Company is subject to the reporting requirements
of section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports.  As a result, the restrictive legends on certificates for the PPO
Shares cannot be removed except in connection with an actual sale meeting the
foregoing requirements or pursuant to an effective registration statement.
Moreover, the PPO Shares will not be eligible for resale pursuant to Rule 144 if
the Company does file its future SEC Filings required to be filed under the
Exchange Act, on a timely basis.
(q)            Legends.  Each Buyer understands that the certificates or other
instruments representing the PPO Shares shall bear a restrictive legend in
substantially the following form (and a stop transfer order may be placed
against transfer of such stock certificates):
For U.S. Persons and/or Non-US Persons that are accredited investors:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
7

--------------------------------------------------------------------------------

For Non-U.S. Persons that are not accredited investors:
THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY,
NONE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT, AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.
(r)            Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of such Buyer enforceable in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
(s)            Receipt of Documents.  Each Buyer and its counsel have received
and read in their entirety: (i) this Agreement, the Risk Factors applicable to
the Company as set forth in the various SEC Filings, and the confidential draft
Current Report on Form 8-K relating to the LFC Acquisition (the "Merger 8-K") it
may have received relating to the LFC Acquisition and, each representation,
warranty and covenant set forth herein; and (ii) all due diligence and other
information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; each Buyer has received answers to
all questions such Buyer submitted to the Company regarding an investment in the
Company; and each Buyer has relied on the information contained therein and has
not been furnished any other documents, literature, memorandum or prospectus.
8

--------------------------------------------------------------------------------

(t)            Trading Activities.  The Buyer's trading activities with respect
to the Company's Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the principal market on which the Company's Common Stock is listed or
traded.  Neither the Buyer nor its affiliates has an open short position in the
Common Stock of the Company and, except as set forth below, the Buyer shall not,
and shall not cause any of its affiliates under common control with the Buyer,
to engage in any short sale as defined in any applicable SEC or Financial
Industry Regulatory Authority (FINRA) rules on any hedging transactions with
respect to the Common Stock until the earlier to occur of (i) the second
anniversary of the Closing Date and (ii) the Buyer(s) no longer own Common
Stock. Without limiting the foregoing, the Buyer agrees not to engage in any
naked short transactions in excess of the amount of shares owned (or an
offsetting long position) by the Buyer.
(u)            Regulation FD.  Each Buyer acknowledges and agrees that certain
of the information received by it in connection with the transactions
contemplated by this Agreement (in particular, and without limitation,
information relating to the draft of the Merger 8-K, and other information
relating to the Company) may be of a confidential nature and may be regarded as
material non-public information under Regulation FD promulgated by the SEC and
that, if applicable, such information has been furnished to the Buyer for the
sole purpose of enabling the Buyer to consider and evaluate an investment in the
PPO Shares.  For avoidance of doubt, confidential information does not include
any information that is publicly disclosed or disseminated by the Company or
made publicly available by a third party.  The Buyer agrees that it will treat
such information in a confidential manner, will not use such information for any
purpose other than evaluating an investment in the PPO Shares, will not,
directly or indirectly, trade or permit the Buyer's agents, representatives or
affiliates to trade in any securities of the Company while in possession of such
information and will not, directly or indirectly, disclose or permit the Buyer's
agents, representatives or affiliates to disclose any of such information
without the Company's prior written consent.  The Buyer shall make its agents,
affiliates and representatives aware of the confidential nature of the
information contained herein and the terms of this section including the Buyer's
agreement to not disclose such information, to not trade in the Company's
securities while in the possession of such information and to be responsible for
any disclosure or other improper use of such information by such agents,
affiliates or representatives.
(v)            No Legal Advice from the Company.  Each Buyer acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. Each Buyer is relying solely on such Advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
9

--------------------------------------------------------------------------------

(w)            No Group Participation.  Each Buyer and its affiliates is not a
member of any group, nor is any Buyer acting in concert with any other person,
including any other Buyer, with respect to its acquisition of the PPO Shares.
(x)             (For ERISA plan Buyers only).  The fiduciary of the ERISA plan
represents that such fiduciary has been informed of and understands the
Company's investment objectives, policies and strategies, and that the decision
to invest "plan assets" (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Buyer fiduciary or Plan
(a) is responsible for the decision to invest in the Company; (b) is independent
of the Company or any of its affiliates; (c) is qualified to make such
investment decision; and (d) in making such decision, the Buyer fiduciary or
Plan has not relied primarily on any advice or recommendation of the Company or
any of its affiliates;
(y)            The Buyer should check the Office of Foreign Assets Control
("OFAC") website at http://www.treas.gov/ofac before making the following
representations. The Buyer represents that the amounts invested by it in the
Company in the PPO Shares were not and are not directly or indirectly derived
from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at http://www.treas.gov/ofac. In addition, the programs
administered by OFAC (the "OFAC Programs") prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists;
(z)            To the best of the Buyer's knowledge, none of: (1) the Buyer; (2)
any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph. The Buyer agrees to promptly notify the Company should the
Buyer become aware of any change in the information set forth in these
representations. The Buyer understands and acknowledges that, by law, the
Company may be obligated to "freeze the account" of the Buyer, either by
prohibiting additional subscriptions from the Buyer, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and a Broker may also be required to report such
action and to disclose the Buyer's identity to OFAC. The Buyer further
acknowledges that the Company may, by written notice to the Buyer, suspend the
redemption rights, if any, of the Buyer if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company or any Broker or any of the Company's other service providers.
These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs;



--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
10

--------------------------------------------------------------------------------

(aa)            To the best of the Buyer's knowledge, none of: (1) the Buyer;
(2) any person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure1, or any immediate
family2 member or close associate3 of a senior foreign political figure, as such
terms are defined in the footnotes below; and
(bb)            If the Buyer is affiliated with a non-U.S. banking institution
(a "Foreign Bank"), or if the Buyer receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Buyer represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each of the Buyers that:
(a)            Organization and Qualification.  The Company is a corporation
duly organized and validly existing in good standing under the laws of the State
of Nevada, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below.
(b)            Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, the Escrow Agreement and all other
documents necessary or desirable to effect the transactions contemplated hereby
(collectively the "Transaction Documents") to which it is a party and to issue
the PPO Shares, in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the PPO Shares have been duly
authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents will be duly executed and
delivered by the Company, (iv) the Transaction Documents when executed will
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.



--------------------------------------------------------------------------------

1 A "senior foreign political figure" is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a "senior foreign political figure" includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

2 "Immediate family" of a senior foreign political figure typically includes the
figure's parents, siblings, spouse, children and in-laws.

3 A "close associate" of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
11

--------------------------------------------------------------------------------

(c)            Capitalization. The authorized capital stock of the Company
consists of 400,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, $0.001 par value per share ("Preferred Stock"). As of after the
LFC Acquisition and immediately prior to the Initial Closing of this PPO the
Company has approximately 17,174,697  shares of Common Stock issued and
outstanding and no shares of Preferred Stock outstanding. All of such
outstanding shares have been duly authorized, validly issued and are fully paid
and nonassessable. No shares of Common Stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company. The PPO Shares, when issued, will be free and clear of all pledges,
liens, encumbrances and other restrictions (other than those arising under
federal or state securities laws as a result of the issuance of the PPO Shares).
No co-sale right, right of first refusal or other similar right exists with
respect to the PPO Shares or the issuance and sale thereof. The issue and sale
of the PPO Shares will not result in a right of any holder of Company securities
to adjust the exercise, exchange or reset price under such securities. The
Company has made available to the Buyer true and correct copies of the Company's
Articles of Incorporation, and as in effect on the date hereof (the "Articles of
Incorporation"), and the Company's By-laws, as in effect on the date hereof (the
"By-laws"), and the terms of all securities exercisable for Common Stock and the
material rights of the holders thereof in respect thereto other than stock
options issued to employees and consultants.
(d)            Issuance of Securities.  The PPO Shares are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and nonassessable, are free from all taxes, liens and charges with respect
to the issue thereof.
(e)            No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Articles of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the By-laws or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the OTC Markets (the "OTC Markets")
on which the Common Stock is quoted) applicable to the Company or by which any
property or asset of the Company is bound or affected except for those which
could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company (a "Material Adverse Effect"). Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the Escrow Agreement in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof. The Company is unaware of
any facts or circumstance, which might give rise to any of the foregoing.
12

--------------------------------------------------------------------------------

(f)            SEC Filings; Financial Statements.  The Company has filed various
quarterly and annual reports with the SEC prior to the date hereof (and, all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to
herein as the "SEC Filings"). The SEC Filings are available to the Buyers via
the SEC's EDGAR system.  As of the date hereof, there are no outstanding or
unresolved comments in comment letters received from the staff of the SEC with
respect to any of the SEC Filings.
(g)            Absence of Litigation.  Except as set forth in the Company's SEC
Filings, or as otherwise would not be deemed material, management is not aware
of any action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company or the Common Stock, wherein an
unfavorable decision, ruling or finding would (i) adversely affect the validity
or enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (ii) have a Material Adverse Effect.
(h)            Acknowledgment Regarding Buyer's Purchase of the PPO Shares.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm's length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer's purchase of the PPO
Shares. The Company further represents to the Buyers that the Company's decision
to enter into this Agreement has been based solely on the independent evaluation
by the Company and its representatives.
(i)            Intellectual Property Rights.   The Company has not received any
notice of infringement of, or conflict with, the asserted rights of others with
respect to any intellectual property that it utilizes.
13

--------------------------------------------------------------------------------

(j)            Environmental Laws.
(i)            The Company has complied with all applicable Environmental Laws
(as defined below), except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. There is no pending or, to the
knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company,
except for litigation, notices of violations, formal administrative proceedings
or investigations, inquiries or information requests that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect. For purposes of this Agreement, "Environmental Law"
means any federal, state or local law, statute, rule or regulation or the common
law relating to the environment or occupational health and safety, including
without limitation any statute, regulation, administrative decision or order
pertaining to (i) treatment, storage, disposal, generation and transportation of
industrial, toxic or hazardous materials or substances or solid or hazardous
waste; (ii) air, water and noise pollution; (iii) groundwater and soil
contamination; (iv) the release or threatened release into the environment of
industrial, toxic or hazardous materials or substances, or solid or hazardous
waste, including without limitation emissions, discharges, injections, spills,
escapes or dumping of pollutants, contaminants or chemicals; (v) the protection
of wild life, marine life and wetlands, including without limitation all
endangered and threatened species; (vi) storage tanks, vessels, containers,
abandoned or discarded barrels, and other closed receptacles; (vii) health and
safety of employees and other persons; and (viii) manufacturing, processing,
using, distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms "release" and "environment" shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended ("CERCLA").
(ii)            To the knowledge of the Company there is no material
environmental liability with respect to any solid or hazardous waste transporter
or treatment, storage or disposal facility that has been used by the Company.
(iii)            The Company (i) has received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct its
business and (ii) is in compliance with all terms and conditions of any such
permit, license or approval.
(k)            No Material Adverse Breaches, etc.  Except as set forth in the
SEC Filings, the Company is not subject to any judgment, decree, order, rule or
regulation which in the judgment of the Company's officers has or is expected in
the future to have a Material Adverse Effect. Except as set forth in the SEC
Filings, the Company is not in breach of any contract or agreement which breach,
in the judgment of the Company's officers, has or is expected to have a Material
Adverse Effect.
(l)            Certain Transactions.  Except as set forth in the SEC Filings,
and except for arm's length transactions pursuant to which the Company makes
payments in the ordinary course of business upon terms no less favorable than
the Company could obtain from third parties, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
14

--------------------------------------------------------------------------------

(m)            Rights of First Refusal.  The Company is not obligated to offer
the PPO Shares offered hereunder on a right of first refusal basis or otherwise
to any third parties including, but not limited to, current or former
stockholders of the Company, underwriters, brokers, agents or other third
parties.
(n)            Reliance.  The Company acknowledges that the Buyers are relying
on the representations and warranties made by the Company hereunder and that
such representations and warranties are a material inducement to the Buyer
purchasing the PPO Shares. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Buyers would
not enter into this Agreement.
(o)            Brokers' Fees.  The Company does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.
4.            COVENANTS.
(a)            Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
(b)            Form D.  The Company shall exercise best efforts in timely filing
a Form D with respect to the offer and sale of the PPO Shares as required under
Regulation D.
(c)            Reporting Status.  For at least one year following the Closing,
the Company shall use its commercially reasonable efforts to file in a timely
manner (subject to the extensions provided in Rule 12b-25) all reports required
to be filed with the SEC pursuant to the Exchange Act, and the regulations of
the SEC thereunder, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination.  No
assurance can be made that the Company will be able to satisfy this requirement.
(d)            Use of Proceeds.  The Company shall use $36,000 of the net
proceeds from the sale of the PPO Shares (after deducting legal fees and
expenses) for repayment of existing notes, and $5,000 to be paid to CKR Law, LLC
in connection with legal fees and all remaining proceeds for general working
capital purposes.  The forgoing expenses may be paid directly from the Escrow
Account at a Closing, in parts or at one Closing.
(e)            Listings or Quotation.  The Company shall use its best efforts to
maintain the listing or quotation of its Common Stock upon the OTC Bulletin
Board and/or OTC Markets.
15

--------------------------------------------------------------------------------

5.            CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
The obligation of the Company hereunder to issue and sell the PPO Shares to the
Buyer(s) at each Closing is subject to the satisfaction, at or before the
applicable Closing Date, of each of the following conditions, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion:
(a)            Buyer shall have executed this Agreement (which incorporates by
reference the Escrow Agreement to which the Buyer agrees to be bound hereby) and
completed and executed the Investor Certification and the Investor Profile and
delivered them to the Company.
(b)            The Buyer shall have delivered to the Escrow Agent, the
Subscription Amount for PPO Shares in the amount set forth on the signature page
affixed hereto and the Escrow Agent shall have delivered the net proceeds to the
Company by wire transfer of immediately available U.S. funds pursuant to the
wire instructions provided by the Company.
(c)            The representations and warranties of the Buyer(s) contained in
this Agreement shall be true and correct in all material respects as of the date
when made and as of the applicable Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date),
and the Buyer shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Buyer at or prior
to the applicable Closing Date.
(d)            Notwithstanding the foregoing, and for avoidance of doubt, the
Company, at its sole discretion my terminate the offering, or reject any Buyer's
investment for any reason or for no reason and, all funds from rejected
subscriptions shall be returned to the prospective Buyer without interest and
less wire or disbursement fees.
6.            CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.
(a)            The obligation of the Buyer hereunder to purchase the PPO Shares
at a Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, prior to the Termination Date:
(i)            The representations and warranties of the Company contained in
this Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.
(ii)            The Company shall have completed the LFC Acquisition; and
16

--------------------------------------------------------------------------------

(iii)            The Company shall have given the Escrow Agent and Buyer notice
of a Closing and disbursement instructions in accordance with the Escrow
Agreement, with the amount being accepted and number of PPO Shares being issued.
7.            GOVERNING LAW: MISCELLANEOUS.
(a)            Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.  The parties further agree that any
action between them shall be heard exclusively in federal or state court sitting
in the New York County, New York, and expressly consent to the jurisdiction and
venue of the Supreme Court of New York, sitting in New York County and the
United States District Court for the Southern District of New York for the
adjudication of any civil action asserted pursuant to this paragraph.
(b)            Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.
(c)            Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
(d)            Severability.  If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
(e)            Entire Agreement, Amendments.  This Agreement supersedes all
other prior oral or written agreements between the Buyer(s), the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein (including any term sheet), and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
(f)            Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) upon receipt when sent by U.S. certified mail, return receipt requested,
or (iv) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
17

--------------------------------------------------------------------------------

If to the Company, to:
Cala Energy Corp.
 
777 South Post Oak Lane,
 
One Riverway
 
Suite 1700, PMB # 1554
Houston, Texas 77056
 
Attention: Shaun Donnelly or curent CEO
   
With a copy to:
CKR Law LLP
 
1330 Avenue of the Americas, 35th Floor
 
New York, New York  10019
 
Attention:                      Mark Crone, Esq.
 
Telephone:                      (212) 400-6900
 
Facsimile:                      (212) 400-6901

If to the Buyer(s), to its address and facsimile number set forth on the Buyer
Omnibus Signature Page affixed hereto. Each party shall provide five (5) days'
prior written notice to the other party of any change in address or facsimile
number.
(g)            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
No party shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party hereto.
(h)            No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
(i)            Survival.  Unless this Agreement is terminated under Section
7(l), the representations and warranties of the Company and the Buyer(s)
contained in Sections 2 and 3, the agreements and covenants set forth in
Sections 4, 5 and 7, and the indemnification provisions set forth in Section 6,
shall survive the Closing for a period of two (2) years.  The Buyer(s) shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.
(j)            Publicity.  The Company shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any other party; and the Company shall
be entitled, without the prior approval of any Buyer, to issue any press release
or other public disclosure with respect to such transactions required under
applicable securities or other laws or regulations or as it otherwise deems
appropriate.
(k)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
18

--------------------------------------------------------------------------------

(l)            Termination.  Subject to the prior termination at the discretion
of the Company and the Placement Agent, in the event the Closing shall not have
occurred on or before five (5) business days from the end of the Offering
Period, the Offering shall not be completed and the Company shall arrange for
the prompt return of all subscription proceeds without interest or deduction.
(m)            No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
(n)            Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Buyer and
the Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
(o)            ANTI MONEY LAUNDERING REQUIREMENTS
The USA PATRIOT Act
What is money laundering?
How big is the problem and why is it important?
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions. Since April 24,
2002, all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 
19

--------------------------------------------------------------------------------

What are we required to do to eliminate money laundering?
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]
 
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.



 
COMPANY:
 
CALA ENERGY CORP.
     
By:                                                                      
 
Name:  
 
Title:  
   





 
BUYER:
 
The Buyer (and other Buyers executing a copy of this Agreement) executing the
Buyer Omnibus Signature Page in the form attached hereto as Annex A and
delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.
By executing Annex A, the Buyer hereby accepts ad agrees to be bound by and a
party to, the Escrow Agreement annexed as Exhibit A hereto.





 

--------------------------------------------------------------------------------

To subscribe for PPO Shares in the private offering of CALA ENERGY CORP.:

1. Date and Fill in the number of PPO Shares being purchased and Complete and
Sign (i) the Buyer Omnibus Signature Page of the Securities Purchase Agreement,
attached as Annex A.

2. Initial the Investor Certification attached as Annex B.

3. Complete and Sign the Investor Profile attached as Annex C.

4. Complete and Sign the Anti-Money Laundering Information Form attached as
Annex D.

5. Fax or email all forms and then send all signed original documents to:

CKR Law LLP
1330 Avenue of the Americas, 35th Floor
New York, NY 10019
Facsimile Number:  212.400.6901
Telephone Number:  212.400.6900
Attention:  Kathleen L. Rush
Email:  krush@ckrlaw.com

6. If you are paying the Purchase Price by check, a check for the exact dollar
amount of the Purchase Price for the amount of PPO Shares in U.S. dollars you
are offering to purchase should be made payable to the order of "CKR LAW LLP, as
Escrow Agent for Cala Energy Corp." and should be sent to CKR LAW LLP at the
address provided above, Attention: Kathleen L. Rush.

7. If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact U.S. dollar amount of the Purchase Price of the PPO
Shares you are offering to purchase according to the following instructions:

Bank Name:
ABA Routing Number:
Account Number:
Swift Code:
Reference:
Escrow Agent Contact:
 
 

--------------------------------------------------------------------------------

ANNEX A
 
BUYER OMNIBUS SIGNATURE PAGE
TO
SECURITIES PURCHASE AGREEMENT
AND ESCROW AGREEMENT
The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of March 25,  2015 (the "Securities Purchase Agreement"), between the
undersigned, CALA ENERGY CORP., a Nevada corporation (the "Company"), and the
other parties thereto, in or substantially in the form furnished to the
undersigned, (ii) enter into and become bound by the Escrow Agreement, between
the undersigned, the Company and the Escrow Agent; and (iii) purchase the PPO
Shares of the Company as set forth below, hereby agrees to purchase such PPO
Shares from the Company and further agrees to join the Securities Purchase
Agreement and the Escrow Agreement as a party thereto, with all the rights and
privileges appertaining thereto, and to be bound in all respects by the terms
and conditions thereof.  The undersigned specifically acknowledges having read
the representations section in the Securities Purchase Agreement entitled
"Buyer's Representations and Warranties," and hereby represents that the
statements contained therein are complete and accurate with respect to the
undersigned as a Buyer, and that the subscription herein is subject to
acceptance by Buyer.
The Buyer hereby elects to purchase ____ Units comprising
___                                                                                                                                                            
PPO Shares ($  ) (to be completed by the Buyer) under the Securities Purchase
Agreement, at a purchase price of $50,000 per Unit.
BUYER
(individual)                                                                                                      BUYER
(entity)
                                                                                                                                                                                    

Signature                                                                                                      Name
of Entity
                                                                                                                                                                                    

Print
Name                                                                                                      Signature
Print
Name:                                                                                                              
Signature (if Joint Tenants or Tenants in Common)  Title:
Address of Principal
Residence:                                                                                                      Address
of Executive Offices:
                                                                                                                                                                                    

                                                                                                                                                                                    

                                                                                                                                                                                    

Social Security
Number(s):                                                                                                      IRS
Tax Identification Number:
                                                                                                                                                                                    

Telephone
Number:                                                                                                      Telephone
Number:
                                                                                                                                                                                    

Facsimile
Number:                                                                                                      Facsimile
Number:
                                                                                                                                                                                    

 

--------------------------------------------------------------------------------

ANNEX B
CALA ENERGY CORP.
INVESTOR CERTIFICATION
For Individual Accredited Investors Only
(all Individual Accredited Investors must INITIAL where appropriate):

Initial _______ I have a net worth of at least $1 million either individually or
through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my
spouse. (For purposes of calculating your net worth under this paragraph, (a)
your primary residence shall not be included as an asset; (b) indebtedness
secured by your primary residence, up to the estimated fair market value of your
primary residence at the time of your purchase of the securities, shall not be
included as a liability (except that if the amount of such indebtedness
outstanding at the time of your purchase of the securities exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of your primary residence, the amount of such excess shall be included as a
liability); and (c) indebtedness that is secured by your primary residence in
excess of the estimated fair market value of your primary residence at the time
of your purchase of the securities shall be included as a liability.)

Initial _______ I have had an annual gross income for the past two years of at
least $200,000 (or $300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.

Initial _______ I am a director or executive officer of the Company.

For Non-Individual Accredited Investors
(all Entity / Non-Individual Accredited Investors must INITIAL where
appropriate):

Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.

Initial _______ The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing the Company.

Initial _______ The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment advisor.

Initial _______ The investor certifies that it is an employee benefit plan whose
total assets exceed $5,000,000 as of the date of this Agreement.

Initial _______ The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet at
least one of the criteria for Individual Investors.

Initial _______ The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity.

Initial _______ The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

 
 

--------------------------------------------------------------------------------

ANNEX B
 

Initial _______ The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in the Company.

Initial _______ The investor certifies that it is a trust with total assets of
at least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of the prospective investment.

Initial _______ The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

Initial _______ The investor certifies that it is an insurance company as
defined in §2(13) of the Securities Act of 1933, or a registered investment
company.

For Non-U.S. Person Investors
(all Investors who are not a U.S. Person must INITIAL this section):

Initial _______ The investor is not a "U.S. Person" as defined in Regulation S;
and specifically the investor is not:

A. a natural person resident in the United States of America, including its
territories and possessions ("United States");

B. a partnership or corporation organized or incorporated under the laws of the
United States;

C. an estate of which any executor or administrator is a U.S. Person;

D. a trust of which any trustee is a U.S. Person;

E. an agency or branch of a foreign entity located in the United States;

F. a non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
Person;

G. a discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; or

H. a partnership or corporation: (i) organized or incorporated under the laws of
any foreign jurisdiction; and (ii) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

And, in addition:

I. the investor was not offered the securities in the United States;

J. at the time the buy-order for the securities was originated, the investor was
outside the United States; and

K. the investor is purchasing the securities for its own account and not on
behalf of any U.S. Person (as defined in Regulation S) and a sale of the
securities has not been pre-arranged with a purchaser in the United States.

 

--------------------------------------------------------------------------------

ANNEX C
CALA ENERGY CORP.
ANTI MONEY Investor Profile
(Must be completed by Investor)
Section A - Personal Investor Information
Investor Name(s):
 
Individual executing Profile or Trustee:
 
Social Security Numbers / Federal I.D. Number:
 
Date of Birth:
     
Marital Status:
   
Joint Party Date of Birth:
     
Investment Experience (Years):
   
Annual Income:
     
Liquid Net Worth:
   
Net Worth (excluding value of primary residence):
                                                   
Home Street Address:
 
Home City, State & Zip Code:
 
Home Phone:
 
Home Fax:
 
Home Email:
 
Employer:
 
Employer Street Address:
 
Employer City, State & Zip Code:
 
Bus. Phone:
 
Bus. Fax:
 
Bus. Email:
 
Type of Business:
 
(PLACEMENT AGENT) Account Executive / Outside Broker/Dealer:
 
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver's license or
passport), and provide a photocopy of each of the documents you have listed.
 
If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.
   
Section B – Certificate Delivery Instructions
     
Please deliver certificate to the Employer Address listed in Section A.
   
Please deliver certificate to the Home Address listed in Section A.
   
Please deliver certificate to the following address:
   
Section C – Form of Payment – Check or Wire Transfer
     
Check payable to Crone Kline Rinde LLP Attorney Trust Account, as Escrow Agent.
   
Wire funds from my outside account according to Section 1(a) of the Securities
Purchase Agreement.
   
The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.
 
Please check if you are a FINRA member or affiliate of a FINRA member firm:
________
       
Investor Signature
 
Date

 

--------------------------------------------------------------------------------

ANNEX D
LAUNDERING REQUIREMENTS
The USA PATRIOT Act
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
What is money laundering?
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
How big is the problem and why is it important?
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.
What are we required to do to eliminate money laundering?
Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.  As part of our
required program, we may ask you to provide various identification documents or
other information.  Until you provide the information or documents we need, we
may not be able to effect any transactions for you.


 

--------------------------------------------------------------------------------

ANNEX D
[image0.jpg]
New York | San Francisco | Los Angeles | Beijing
www.ckrlaw.com
ANTI-MONEY LAUNDERING INFORMATION FORM
The following is required in accordance with the AML provision of the USA
PATRIOT ACT.
(Please fill out and return with requested documentation.)
INVESTOR
NAME:                                                                                                                                                            
LEGAL
ADDRESS:                                                                                                                                                            
                                                                                                                                                        

SSN# or TAX ID#
OF
INVESTOR:                                                                                                                                                    
YEARLY
INCOME:                                                                                                                                                              
FOR INVESTORS WHO ARE INDIVIDUALS: 
AGE:                                                                                                                                                              
NET
WORTH:                                                                                                                                                              *

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

FOR INVESTORS WHO ARE INDIVIDUALS: 
OCCUPATION:                                                                                                                                                                                          
ADDRESS OF BUSINESS OR OF
EMPLOYER:                                                                                                                                                                                        
                                                                                                                                                                                        

FOR INVESTORS WHO ARE ENTITIES:
YEARLY INCOME: __________            NET WORTH: __________
TYPE OF BUSINESS: ____________________________________
INVESTMENT OBJECTIVE(S) (FOR ALL
INVESTORS):                                                                                                                                                                                          
IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature.  The address shown on the identification document MUST match the
Investor's address shown on the Investor Signature Page.

Current Driver's License
or
Valid Passport
or
Identity Card

(Circle one or more)

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

3. Please advise where the funds were derived from to make the proposed
investment:

Investments
Savings
Proceeds of Sale
Other ____________

(Circle one or more)
Signature:                                                                                                    
Print
Name:                                                                                                    
Title (if
applicable):                                                                                                    
Date:              
488 Madison Avenue | 12th Floor | New York, New York 10022
T +1.212.400.6900 | F +1.212.400.6901
 

--------------------------------------------------------------------------------

EXHIBIT A
Form of Escrow Agreement
 